Exhibit 10.4

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
March 19, 2019 by and between (i) OneSpaWorld Holdings Limited, an international
business company incorporated under the laws of the Commonwealth of The Bahamas
(including any successor entity thereto, the “Company”), (ii) the undersigned
directors and officers of the Company (collectively, the “OSW D&Os”), (iii)
Haymaker Sponsor, LLC, a Delaware limited liability company (including any of
its successor or assigns, the “Sponsor”), (iv) Steiner Leisure Limited, an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (“Steiner Leisure”), (v) the undersigned directors and officers
(collectively, the “Haymaker D&Os” and together with the OSW D&Os, the “D&Os”)
of Haymaker Acquisition Corp. (“Haymaker”) and (vi) solely for purposes of
Section 2 of the Agreement, Haymaker. Each of the Sponsor, Steiner Leisure, the
D&Os and any person or entity who hereafter becomes a party to this Agreement
pursuant to Section 1 are referred to herein, individually, as a “Holder” and,
collectively, as the “Holders.” Capitalized terms used but not otherwise defined
in this Agreement will have the meaning ascribed to such term in the Business
Combination Agreement, dated as of the date hereof, by and among the Company,
Steiner Leisure, Haymaker and certain other parties thereto (as it may be
amended or supplemented from time to time, the “BCA”).

WHEREAS, pursuant to Section 7 of the letter agreement, dated October 24, 2017
(the “Original Letter Agreement”), by and among Haymaker, the Sponsor, and the
officers and directors of Haymaker, certain restrictions on the transfer of
securities apply after the completion of Haymaker’s initial business
combination.

WHEREAS, pursuant to the BCA, and in view of the valuable consideration to be
received by the Holders thereunder, the parties desire to enter into this
Agreement, pursuant to which (i) their Dory Parent Common Shares (other than
(x) any securities convertible or exercisable into Dory Parent Common Shares and
(y) any Dory Parent Common Shares issuable upon the conversion or exercise of
the securities described in clause (x)) (the “Restricted Securities”) shall
become subject to limitations on disposition as set forth herein and (ii) the
restrictions set forth herein shall be in addition to Section 7(a) of the
Original Letter Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

1. Lock-Up Provisions.

(a) Each Holder hereby agrees not to, during the period commencing from the
Closing and through the earlier of (x) the one hundred and eightieth (180) day
anniversary of the date of the Closing and (y) the date after the Closing on
which the Company consummates a liquidation, merger, share exchange or other
similar transaction with an unaffiliated third party that results in all of the
Company’s shareholders having the right to exchange their equity holdings in the
Company for cash, securities or other property (“Change in Control Transaction”)
(the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber, donate,
assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of any Restricted Securities,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the
Restricted Securities, or (iii) publicly disclose the intention to do any of the
foregoing (other than the filing of a registration statement with the Securities
and Exchange Commission which contemplates such a transaction), whether any such
transaction described in clauses (i), (ii) or (iii) above is to be settled by
delivery of Restricted Securities or other securities, in cash or otherwise (any
of the foregoing described in clauses (i), (ii) or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply:

 

  (A)

to the transfer of any or all of the Restricted Securities owned by a Holder by
a bona fide gift or charitable contribution;

 

  (B)

to the transfer of any or all of the Restricted Securities owned by a Holder by
will or intestate succession upon the death of such Holder;

 

  (C)

to the transfer of any or all of the Restricted Securities owned by a Holder to
any Permitted Transferee;

 

1



--------------------------------------------------------------------------------

  (D)

to the transfer of any or all of the Restricted Securities owned by a Holder
pursuant to a court order or settlement agreement related to the distribution of
assets in connection with the dissolution of marriage or civil union;

 

  (E)

to the transfer of any or all of the Restricted Securities owned by a Holder to
the Company in connection with the repurchase by the Company from the
undersigned of any Restricted Securities pursuant to a repurchase right arising
upon the termination of the undersigned’s employment or service with the Company
or the Company; provided, that such repurchase right is pursuant to contractual
agreements with the Company or Haymaker;

 

  (F)

to the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of Dory Parent Common Shares; provided, that such
plan does not provide for the transfer of Dory Parent Common Shares during the
Lock-Up Period;

 

  (G)

with respect to voting rights pursuant to the execution and delivery of a
support, voting or similar agreement in connection with a Change in Control
Transaction that is approved by the Company’s board of directors;

 

  (H)

to the resale of securities by Steiner Leisure pursuant to the Secondary
Purchase Agreements with the Secondary Investors; or

 

  (I)

to sales of Restricted Securities by the Sponsor or its Permitted Transferees to
generate proceeds to satisfy tax obligations incurred as a result of the closing
of the transactions contemplated under the BCA.

provided, however, that in any of cases (A), (B), (C) or (D), it shall be a
condition to such transfer that the transferee executes and delivers to the
Company an agreement stating that the transferee is receiving and holding the
Restricted Securities subject to the provisions of this Agreement applicable to
such Holder, and there shall be no further transfer of such Restricted
Securities except in accordance with this Agreement; and provided further, that
in any of the of cases (A), (B) or (C) such transfer or distribution shall not
involve a disposition for value.

As used in this Agreement, the term “Permitted Transferee” shall mean:

 

  (i)

the members of a Holder’s immediate family (for purposes of this Agreement,
“immediate family” shall mean with respect to any natural person, any of the
following: such person’s spouse, the siblings of such person and his or her
spouse, and the direct descendants and ascendants (including adopted and step
children and parents) of such person and his or her spouses and siblings);

 

  (ii)

any trust for the direct or indirect benefit of a Holder or the immediate family
of a Holder;

 

  (iii)

if a Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust;

 

  (iv)

as a distribution to the direct or indirect: general partners, limited partners,
shareholders, members of, or owners of similar equity interests in a Holder; or

 

  (v)

to any affiliate of a Holder.

Each Holder further agrees to execute such agreements as may be reasonably
requested by the Company that are consistent with the foregoing or that are
necessary to give further effect thereto.

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and the Company shall refuse to recognize any such purported transferee
of the Restricted Securities as one of its equity holders for any purpose. In
order to enforce this Section 1, the Company may impose stop-transfer
instructions with respect to the Restricted Securities of a Holder (and
permitted transferees and assigns thereof) until the end of the Lock-Up Period.

(c) During the Lock-Up Period, each certificate or book-entry position
evidencing any Restricted Securities shall be marked with a legend in
substantially the following form, in addition to any other applicable legends:

 

2



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET
FORTH IN A LOCK-UP AGREEMENT, DATED AS OF MARCH 19, 2019, BY AND AMONG THE
ISSUER OF SUCH SECURITIES AND THE REGISTERED HOLDER OF THE SHARES (OR THE
PREDECESSOR IN INTEREST TO THE SHARES). A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

(d) For the avoidance of doubt, each Holder shall retain all of its rights as a
shareholder of the Company with respect to the Restricted Securities during the
Lock-Up Period, including the right to vote any Restricted Securities that are
entitled to vote. The Company agrees to (i) instruct its transfer agent to
remove the legends in clause (c) immediately above upon the expiration of the
Lock-Up Period and (ii) cause its legal counsel to deliver the necessary legal
opinions, if any, to the transfer agent in connection with the instruction under
subclause (i).

2. Original Letter Agreement. In light of the foregoing and pursuant to
Section 12 of the Original Letter Agreement, Haymaker, the Sponsor and the D&Os
agree that Section 7 of the Original Letter Agreement is hereby amended and
restated in its entirety as follows:

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the conversion of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Lock-up Period”).

(b) Notwithstanding the provisions set forth in paragraph 7(a), Transfers of the
Private Placement Warrants and shares of Common Stock issued or issuable upon
the exercise or conversion of the Private Placement Warrants that are held by
the Sponsor, any Insider or any of their permitted transferees (that have
complied with this paragraph 7(b)), are permitted (a) to the Company’s officers
or directors, any affiliates or family members of any of the Company’s officers
or directors, any members of the Sponsor, or any affiliates of the Sponsor;
(b) in the case of an individual, transfers by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of the individual; (d) in the
case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(h) in the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; and (i) transfers in connection with the
Company’s initial Business Combination with the Company’s consent to any third
party; provided, however, that in the case of clauses (a) through (e), (h) and
(i), these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein.

3. Miscellaneous.

(a) Termination of BCA. Notwithstanding anything to the contrary contained
herein, in the event that the BCA is terminated in accordance with its terms
prior to the Closing, this Agreement and all rights and obligations of the
parties hereunder shall automatically terminate and be of no further force or
effect.

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of the Holders are personal to the Holders and may not be transferred or
delegated by any of the Holders at any time.

 

3



--------------------------------------------------------------------------------

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

(d) Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

If to the Company, Haymaker, the Sponsor or any of the D&Os:

 

c/o Haymaker Acquisition Corp.

650 Fifth Avenue, Floor 10

New York, NY 10019

Attention: Christopher Bradley

E-mail: cbradley@mistralequity.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

 

4



--------------------------------------------------------------------------------

  

New York, NY 10020

  

Attention:             Sidney Burke

                                Stephen Alicanti    Facsimile: 212.335.4501   

E-mail:     sidney.burke@dlapiper.com

                    stephen.alicanti@dlapiper.com

If to Steiner Leisure to:

     

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

   Greenwich, CT 06830    Attention:    J. Michael Chu   
                    Marc Magliacano                        David McPherson   
Facsimile:   (203) 629-4903   

E-mail:         Michael.Chu@lcatterton.com

                       Marc.Magliacano@lcatterton.com   
                    DaveM@catterton.com    with a copy (which shall not
constitute notice) to:   

Kirkland & Ellis LLP

601 Lexington Avenue

  

New York, NY 10022

  

Attention:             Joshua Kogan, P.C.

                                Ryan Brissette    Facsimile: (212) 446-6460   

E-mail:     joshua.kogan@kirkland.com

                    ryan.brissette@kirkland.com

(h) Amendments and Waivers. Only upon the written consent of the Company,
Steiner Leisure, and the Holders of at least a majority in interest of the
Restricted Securities at the time in question as determined in good faith by the
Company, compliance with any of the provisions, covenants and conditions set
forth in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified; provided, however, that notwithstanding
the foregoing, any amendment hereto or waiver hereof that adversely affects one
Holder, solely in its capacity as a holder of Restricted Securities, in a manner
that is materially different from the other Holders (in such capacity) shall
require the consent of the Holder so affected. No course of dealing between any
Holder or the Company and any other party hereto or any failure or delay on the
part of a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

(j) Specific Performance. Each Holder acknowledges that its obligations under
this Agreement are unique, recognizes and affirms that in the event of a breach
of this Agreement by such Holder, money damages will be inadequate and the
Company will have no adequate remedy at law, and agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by such Holder in accordance with

 

5



--------------------------------------------------------------------------------

their specific terms or were otherwise breached. Accordingly, the Company shall
be entitled to an injunction or restraining order to prevent breaches of this
Agreement by a Holder and to enforce specifically the terms and provisions
hereof, without the requirement to post any bond or other security or to prove
that money damages would be inadequate, this being in addition to any other
right or remedy to which such party may be entitled under this Agreement, at law
or in equity.

(k) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the BCA or any Ancillary Documents.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Company or any of the obligations of any of the
Holders under any other agreement between any of the Holders and the Company or
any certificate or instrument executed by any of the Holders in favor of the
Company, and nothing in any other agreement, certificate or instrument shall
limit any of the rights or remedies of the Company or any of the obligations of
any of the Holders under this Agreement.

(l) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

(m) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by other electronic means in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

ONESPAWORLD HOLDINGS LIMITED By:  

/s/ Stephen Lazarus

Name:   Stephen Lazarus Title:   Chief Financial Officer

/s/ Steven J. Heyer

Name: Steven J. Heyer

/s/ Glenn J. Fusfield

Name: Glenn J. Fusfield

/s/ Marc Magliacano

Name: Marc Magliacano

/s/ Andrew R. Heyer

Name: Andrew R. Heyer

/s/ Walter F. McLallen

Name: Walter F. McLallen

/s/ Jeffrey E. Stiefler

Name: Jeffrey E. Stiefler

/s/ Michael J. Dolan

Name: Michael J. Dolan

/s/ Stephen W. Powell

Name: Stephen W. Powell

/s/ Leonard Fluxman

Name: Leonard Fluxman HAYMAKER SPONSOR, LLC By:  

/s/ Andrew R. Heyer

Name:   Andrew R. Heyer Title:   Managing Member STEINER LEISURE LIMITED By:  

/s/ Stephen Lazarus

Name:   Stephen Lazarus Title:   Chief Financial Officer HAYMAKER ACQUISITION
CORP. By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   Chief Financial Officer